DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/22/2021 has been entered.
 
Response to Arguments
Applicant’s arguments with respect to claim 1 and 12 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
The Examiner appreciates the time and effort of the Applicant in the compact prosecution, however, after careful consideration, the application has not been deemed allowable at this time based on the newly found art. 
	If further attempts are made to properly and completely define the invention, Applicant is advised to consider the paragraphs or columns and line numbers and/or figures in the references, as noted below.  Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well; and such passages and/or figures may be helpful to Applicant in preparing a response to this action.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 5, 7, 9-12, 17 and 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over Nagano et al. (US 20060017624) in view of Phillips et al. (US 20030210206).
Regarding claim 1:
Nagano et al. disclose a dual-band antenna (in Fig. 12A, 12B, 13A, 13B and 15) comprising: (e.g. Fig. 13A) a substrate (82); a primary radiator (32) disposed on the substrate (82) and connected to a transmission line (84) for driving the primary radiator (32), wherein the primary radiator (32), when driven via the transmission line (84), comprises a first resonant frequency (Para. 0036, Lines 1-6); and a secondary radiator (33) disposed on the substrate (82) and incapable of being directly connected to the primary radiator (82; See Fig. 13A), wherein the primary radiator (32), when driven via the transmission line (84), induces a current in the secondary radiator (33) such that the secondary radiator (33) comprises a second resonant frequency different from the first resonant frequency (Para. 0030, Lines 1-14; Para. 0031, Lines 1-6), wherein the secondary radiator (33) is arranged as a slotted radiator (See Figs.) having two parallel arms (defined by the two ends) joined by a base section (defined by the straight wire joining 
Nagano et al. is silent on that the slot of the secondary radiator comprises one or both of (i) a capacitor or (ii) an inductor.
Phillips et al. disclose (in Figs. 1, 6 and 7) the slot (defined by the U-shape) of the secondary radiator (12) comprises one or both of (i) a capacitor or (ii) an inductor (16; Para. 0036, Lines 6-7).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed implement a tuning circuit in form of reactive elements including capacitors and/or inductors as though by Phillips et al. into the antenna system of Nagano et al. for the benefit of variably adjusting the parasitic load on the antenna element to provide variable operating frequencies and bandwidths for the communication device (See Abstract; Para. 0027, Lines 1-5; Para. 0041, Lines 2-5) to enhance antenna efficiency (Para. 0017, Lines 1-3).
Regarding claim 2:
Nagano as modified disclose the primary radiator (10) is arranged as a monopole radiator (Para. 0018, Lines 1-4).
Regarding claim 5:
Nagano as modified disclose the secondary radiator (33) is arranged as a monopole radiator, and wherein the secondary radiator (33) is disposed on the substrate (82) such that the secondary radiator (33) is substantially parallel to the primary radiator (32).
Regarding claim 7:
Nagano as modified disclose the two parallel arms (defined by the U-shaped structure) of the secondary radiator (12) are substantially parallel to the primary radiator (10).
Regarding claim 9:
Nagano as modified disclose the capacitor (16) is a variable capacitor coupled to the secondary radiator (12), the variable capacitor (16) being configured to adjust an electrical length of the slot to tune the second resonant frequency of the secondary radiator (12; See Abstract; Para. 0020, Lines 5-7).
Regarding claim 10:

Regarding claim 11:
Nagano as modified disclose the dual-band antenna is formed on a printed circuit board (Para. 0047, Lines 1-4).
Regarding claim 12:
Nagano et al. disclose a method for driving a dual-band antenna (in Fig. 12A, 12B, 13A, 13B and 15), the method comprising: driving a primary radiator (32) via a transmission line (84) connected to the primary radiator (32), wherein the primary radiator (32) is disposed on a substrate (82) and comprises a first resonant frequency (Para. 0036, Lines 1-6); and inducing a current in a secondary radiator (33) via the driven primary radiator (32), wherein the secondary radiator (33) is disposed on the substrate (82) and incapable of being directly connected to the primary radiator (32), and wherein the secondary radiator (33) comprises a second resonant frequency different from the first resonant frequency (Para. 0030, Lines 1-14; Para. 0031, Lines 1-6), wherein the secondary radiator (33) is arranged as a slotted radiator having two parallel arms (defined by the two ends) joined by a base section (defined by the straight wire joining the two ends) and separated by a slot (defined by the region between the two ends) and wherein the slot (defined by the region between the two ends).
Nagano et al. is silent on that the slot of the secondary radiator comprises one or both of (i) a capacitor or (ii) an inductor.
Phillips et al. disclose (in Figs. 1, 6 and 7) the slot (defined by the U-shape) of the secondary radiator (12) comprises one or both of (i) a capacitor or (ii) an inductor (16; Para. 0036, Lines 6-7).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed implement a tuning circuit in form of reactive elements including capacitors and/or inductors as though by Phillips et al. into the antenna system of Nagano et al. for the benefit of variably adjusting the parasitic load on the antenna element to provide variable operating frequencies and bandwidths for the 
Regarding claim 17:
Nagano as modified disclose the two parallel arms (defined by the U-shaped structure) of the secondary radiator (12) are substantially parallel to the primary radiator (10).
Regarding claim 19:
Nagano as modified disclose the capacitor (16) is a variable capacitor coupled to the secondary radiator (12), the variable capacitor (16) being configured to adjust an electrical length of the slot to tune the second resonant frequency of the secondary radiator (12; See Abstract; Para. 0020, Lines 5-7).
Regarding claim 20:
Nagano as modified disclose the inductor (16) is a variable inductor coupled to the secondary radiator (12), the variable inductor (16) being configured to adjust an electrical length of the secondary radiator to tune the second resonant frequency of the secondary radiator (12; See Abstract; Para. 0020, Lines 5-7).
Regarding claim 21:
Nagano as modified disclose the dual-band antenna is formed on a printed circuit board (Para. 0047, Lines 1-4).

Claims 3, 4 and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Nagano et al. (US 20060017624) in view of Phillips et al. (US 20030210206) as applied to claims 1 and 12 and further in view of Kawahara et al. (JP2012235224).
Regarding claim 3:
Nagano as modified is silent on that further comprising: an electrically conductive ground plane disposed on the substrate, wherein the secondary radiator is incapable of being directly connected to the ground plane.
Kawahara et al. disclose (in Figs. 3 and 11 and 13-16) an electrically conductive ground plane disposed on the substrate (3; Para. 0007, Lines 10-12), wherein the secondary radiator (102) is incapable of being directly connected to the ground plane (on the PCB, 3).


Regarding claim 4:
Nagano as modified disclose the primary radiator (32) comprises a first end (defined by the first end portion of 32) and a second end (defined by the second end portion of 32), and wherein the transmission line (84) is connected between the first end (defined by the first end portion of 32) of the primary radiator (32) and the ground plane (85; defined by the ground of the terminal).
Regarding claim 13:
Nagano as modified disclose the primary radiator (32) is arranged as a monopole radiator, and wherein the dual-band antenna further comprises an electrically conductive ground plane (defined by the ground terminal on 85) disposed on the substrate (82).
Nagano as modified is silent on that the secondary radiator is incapable of being directly connected to the ground plane.
Kawahara et al. disclose (in Figs. 3 and 11 and 13-16) the secondary radiator (102) is incapable of being directly connected to the ground plane (on the PCB, 3).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed implement the conductive ground plane unconnected to the secondary radiator as thought by Kawahara et al. into the modified device of Nagano for the benefit of the secondary radiator to act as a director or resonator, thereby contributing to the improvement of the directivity pattern of the antenna, higher gain, or wider bandwidth (Para. 2, Lines 6-8).
Regarding claim 14:
Nagano as modified disclose the primary radiator (32) comprises a first end (defined by the first end portion of 32) and a second end (defined by the second end portion of 32), and wherein driving the primary radiator (32) via the transmission line (84) comprises driving the primary radiator (32) via the 
Regarding claim 15:
Nagano as modified disclose the secondary radiator (33) is arranged as a monopole radiator, and wherein the secondary radiator (33) is disposed on the substrate (82) such that the secondary radiator (33) is substantially parallel to the primary radiator (32; See Figs.).
Claims 8 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Nagano et al. (US 20060017624) in view of Phillips et al. (US 20030210206) as applied to claims 1 and 12 and further in view of Borja et al. (US 20100171675).
Regarding claims 8 and 18:
Nagano as modified is silent on that the primary radiator comprises a first polarization, and wherein the secondary radiator comprises a second polarization that is substantially orthogonal to the first polarization.
Borja et al. disclose (in Figs. 1a, 1b) the primary radiator (101) comprises a first polarization, and wherein the secondary radiator (102) comprises a second polarization that is substantially orthogonal to the first polarization (See Abstract).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed implement an antenna systems as a dual polarization as taught by Borja et al. into the modified device of Nagano for the benefit of the device to provide two separate communication channels which can be used independently of each other at the same frequency (Para. 0003, Lines 5-7; Para. 0077, Lines 1-5)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAMIDELE A. JEGEDE whose telephone number is (571)272-9988.  The examiner can normally be reached on General IFP Schedule: Mon.-Fri. 8AM - 7PM (Hoteling).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dimary Lopez can be reached on 5712707893.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BAMIDELE A JEGEDE/Examiner, Art Unit 2845